MITCHELL, J.
I consider the case a close one, but have concluded, although with some hesitation, to concur in the conclusion that, in view of the tender age of the boy, the evidence made a case for the jury. The trial court may have erred in favor of the defendant in limiting, in his charge, the issue as to . the conductor’s negligence to the question whether he ought to have reasonably anticipated that the *53boy might fall off by reason of becoming dizzy; but this would be no ground for setting aside a verdict in favor of the plaintiff if it was justified by the evidence.